DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment and response filed 10/28/2021 from which Claims 1-12 and 14-20 are pending, where claims 1-3 and 15 are amended.  Claim13 is canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 10/28/2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:  
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1-12 and 14-20, Claim 1 recites “. . . wherein the polyorganosilsesquioxane contains at least a constituent unit represented by Formula (l) as the constituent unit represented by Formula (I) . . .”   Also Claim 1 recites “. . . wherein the polyorganosilsesquioxane optionally contains a constituent unit represented by Formula ( 4) as the constituent unit represented by Formula (II) . . .”  The specification as filed at ¶s 0029 and 0030, as indicated by Applicants describes the polyorganosilsesquioxane includes a constituent unit represented by Formula (1) below; a constituent unit represented by Formula (I) below; a constituent unit represented by Formula (II) below; and a constituent unit represented by Formula (4) below.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " the polyorganosilsesquioxane contains at least a constituent unit represented by Formula (l) as the constituent unit represented by Formula (I) nor the polyorganosilsesquioxane optionally contains a constituent unit represented by Formula ( 4) as the constituent unit represented by Formula (II).  
	Also Claim 2 recites “the polyorganosilsesquioxane further comprises a constituent unit represented by Formula (2) as the constituent unit represented by 2SiO3/2] wherein R2 represents . . .”  The application as filed describes at ¶s 0036 the polyorganosilsesquioxane according to an embodiment of the present invention may also include, as a silsesquioxane constituent unit [RSiO3/2], a constituent unit represented by Formula (2) below, in addition to the constituent unit represented by Formula (1).  This description is of Formula (2) in addition to formula (1) not as the constituent unit represented by Formula (I). 
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now 
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because the Formula (1) is not described as the constituent unit represented by Formula (I) nor the polysilsesquioxane optionally containing a constituent unit represented by Formula(4) as the constituent unit represented by Formula (II) but describes Formula (1), Formula (I), Formula 4 and Formula (II) as separate constituents of the polysilsesquioxane therefore the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of  the polyorganosilsesquioxane containing at least a constituent unit represented by Formula (l) or Formula (2) as the constituent unit represented by Formula (I) and the polyorganosilsesquioxane optionally containing a constituent unit represented by Formula ( 4) as the constituent unit represented by Formula (II).  
Claim Rejections - 35 USC § 112(b)
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-12 and 14-20, Claim 1 recites “. . . wherein the polyorganosilsesguioxane contains a constituent unit represented by Formula (I); aSiO3/2, where Ra represents a group containing an alicyclic epoxy group . . . wherein the polyorganosilsesquioxane contains at least one constituent unit represented by Formula (1) as the constituent unit represented by Formula (I):  R1SiO3/2 where R1 represents a group containing an alicyclic epoxy group . . .”  This recitation is vague, unclear and indefinite whether R1 and Ra are the same as two additions of the same alicyclic epoxy group or different alicyclic epoxy groups when Ra is an alicyclic epoxy group.  Also the recitation “. . . wherein the polyorganosilsesquioxane further contains a constituent unit represented by Formula (II):  RbSiO2/2(ORc) (II), where Rb represents a group containing an alicyclic epoxy group . . . wherein the polyorganosilsesquioxane optionally contains a constituent unit represented by Formula (4): R1SiO2/2(ORc) where R1 is the same as in Formula (1), and Rc is the same as in Formula (II) . . .” is vague, unclear and indefinite whether Rb and R1 are the same as two additions of the same alicyclic epoxy group or different alicyclic epoxy groups when Rb is an alicyclic epoxy group.  
Additionally after the recitation “wherein Rc in Formula (4) is the same as in Formula (II)” appears to be followed by additional formulae of: [R1SiO3/2] (1), [RaSiO3/2] (I), [RbSiO2/2(ORc)] (II), RbSiO2/2(ORc)] (4) which are unclear and confusing.    
Also the recitation “. . . wherein a molar ratio of the constituent unit represented by Formula (I) and the constituent unit (II) represented by Formula (II), [ (constituent unit represented by Formula (I) [( constituent unit represented by Formula (II)] is 5 or greater and 500 or less . . .” is vague, unclear and indefinite when Rb and Ra, are alicyclic epoxy groups.  This is because with both Rb and Ra are alicyclic epoxy groups Formula (I) is the same as formula (1) and formula (II) is the same as formula (4), therefore is formula 
Also the recitation “. . . a proportion of the constituent unit represented by Formula (1) and the constituent unit represented by Formula (4) relative to the total amount (100 mol%) of siloxane constituent units is from 55 to 100 mol% . . .” is vague, unclear and indefinite when Rb and Ra, are alicyclic epoxy groups.  This is because with both Rb and Ra are alicyclic epoxy groups Formula (I) is the same as formula (1) and formula (II) is the same as formula (4), therefore is formula (I) included with formula (1) and is formula (II) included with formula (4) when optionally present for determination of the proportion?  
Additionally the recitation as a separate sub-paragraph “wherein a molecular weight dispersity, a weight average molecular weight/a number average molecular weight, is from 1.0 to 4.0 is unclear and indefinite whether for the polyorganosilsesquioxane or for the alicyclic polyamine-based resin.  
Claim 2 the recites “. . . R2 represents a substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, or a substituted or unsubstituted alkenyl group”.  This recitation is vague, unclear and indefinite when Ra is a substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group.  This is because when Ra
Claim 3 recites “. . . ;wherein the group R2 is the substituted or unsubstituted aryl group” which is vague, unclear and indefinite when Ra is a substituted or unsubstituted aryl group.  This is because when Ra is such a group so is formula (I) the same as or different from formula (2).   
Claim 4 recites “. . . wherein the group containing the alicyclic epoxy group is represented by Formula (la) . . . or at group represented by Formula (1b) . . .” which is unclear and indefinite whether such alicyclic epoxy group is of Formula (I), (II) or (1) or (4) or all of these?   
Claim 19 recited “a lower limit of the ratio is 21” which is unclear as is Claim 1 for the ratio as a molar ratio when Rb and Ra, are alicyclic epoxy groups whether with both Rb and Ra as alicyclic epoxy groups for Formula (I) is the same as formula (1) and formula (II) is the same as formula (4), therefore is formula (1) included with formula (I) and is formula (4) when optionally present included with formula (II) for determination of the molar ratio?  Also the term “the ratio” lacks antecedent basis whether “the ratio” is the same or different as “molar ratio” as in Claim 1 from which Claim 19 indirectly depends.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009256563 or U.S. 2010/0249265, Engardio et al. (hereinafter “Engardio”) with any of these in view of WO2015020368, Youn Youn Ok evidenced by the article entitled “What Originates the Dielectric Permittivity of Silicate-Silsesquioxane Hybrid Thin Films?”, Chang-Sic Kim et al. (hereinafter referred to as “Kim”) further in view of U.S. 2016/0083559, Yamasaki et al. (hereinafter “Yamasaki”) evidenced by U.S. 2019/0302508, Lee et al (hereinafter “Lee”, and further in view of WO 2015/087686.  Applicants supplied English machine translations for JP2009256563 which will be referenced as “Nakayama”, respectively.   
Regarding WO 2015/087686 the English language version national phase patent application was published as U.S. 2016/0297933, Kuwana which will be referenced for disclosure throughout this Office Action and referred as “Kuwana”. 
Regarding WO2015020368 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2015020368, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ok”.  
Regarding Claims 1-12 and 16-20, Nakayama discloses in the entire document specifically at ¶s 0011, 0134-0135, claim 1 and 13 for single or multi layered, inorganic anti-reflective film applied by vapor deposition on hard coating {reading on a vapor deposited film formed on at least one surface of the hard coat}; claims 15-16 lens comprising hard coating and anti-reflective layer on top; claims 15,16; claims 1-3 hard Claims 16-17}; lens body as a base material, from claim 13, conventionally made from e.g. radically polymerized diethylene glycol bis (allyl carbonate) (hereinafter abbreviated as D.A.C.), polycarbonate (PC), polymethacrylic acid methacrylate ( PMMA) .  Nakayama relates to the same technical field as the application i.e. thermosetting hard coat agent composition for spectacle lenses imparting a high scratch resistance and excellent impact resistance ¶ 0001.  Nakayama discloses thermosetting hard coating compositions comprising a cationically polymerizable group-containing polysilsesquioxane compounds (B).  Component (B) of formula (5) or (6) has at least one cationic polymerizable group. Groups R9 to R26 each represents a cationically polymerizable group, hydrogen, an alkyl group, a cyclopentyl group, or a cyclohexyl group (as disclosed in claim 3).  The lenses further comprise antireflection film on the cured hard coating film (claim 16), which is vapor deposited. The antireflection film is composed of a single layer or multiple layers of an inorganic coating or an organic coating on the hard coat layer (¶s 0134-0135).  From ¶s 0011-0012 the problem to be solved is providing a thermosetting hard coat agent composition capable of imparting both scratch resistance and impact resistance while maintaining a practical level of adhesion by only one application.  The solution is a poly (methyl) glycidyl ether compound and a silsesquioxane compound containing a cationic polymerizable group in a thermosetting hardcoat agent composition containing at least a silane compound and a metal chelate compound and blended at a specific composition ratio to have high impact resistance and scratch resistance while maintaining adhesion at a practical level.  Also from ¶ 0138 a hydrophilic film can be formed on the surface of 
In the alternative Engardio discloses in the entire document particularly in the abstract and at ¶s 0002, 0009, 0013-0018, 0025, and 0045 a scratch-resistant coating having high hardness comprising a polymer including a functionalization such as with epoxy polysilsesquioxane.  The scratch-resistant coating is exposed to oxidizing conditions (e.g., ozone or ultraviolet light) that modify the surface chemistry of the coating to enhance adhesion to inorganic thin film coatings, such as antireflective coatings to a plastic lens like polycarbonate {reading on plastic lens and substrate and evidenced from Nakayama at ¶ 0002 having a refractive index of about 1.49-1.58}.  From ¶ 0014 suitable polysilsesquioxane compounds greatly reduce the problems of haziness caused by agglomeration of nanoparticles, and contain one or more substituent (R) groups attached to one or more of the silicon atoms.  The polysilsesquioxanes include polyhedral oligomeric silsesquioxanes having the general formula [(RSiO1.5)n]Σn(Tn-1), where n is an even number, and polyhedral oligomeric silicates having the general formula [Rn+2Sin-1O1.5n-3] Σn(Tn-1), where n is an even number, and their analogs and derivatives.  An example of suitable polyhedral oligomeric silsequioxane compounds having structures A and B, 
    PNG
    media_image1.png
    253
    391
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    251
    433
    media_image2.png
    Greyscale
 In a preferred embodiment, at least one of the substituent (R) group or groups are selected 
Neither Nakayama nor Engardio expressly disclose (1) alicyclic polyamide-based resin for the plastic lens substrate or specifics of the 
Ok is directed as is Nakayama and Engardio a hard coated lens as disclosed in the abstract and at ¶s 12 a hard coated lens along with a hydrophilic layer as anti-fogging layer.  From ¶ 17, 27, 32 the lens can be aryl-diglycol-carbonate, a polycarbonate resin, a PMMA (polymethyl methacrylate gum), a polyurethane, an ADC (aryl-diglycol-carbonate), adiallylisophthalate (DAP)-based resin, a polyamide, and thiourethane based resins.  From the abstract the antifog lens comprises a hydrophilic coating layer obtained by forming a coating solution to a thickness of between 0.1 and 7 μm across the whole of the front and rear surfaces of a blank lens or a hard coating lens.  The coating solution comprises between 80 and 95 parts by weight of a photocatalyst solution comprising a dispersing medium as well as a dispersing agent and a titanium dioxide photocatalyst.  The photocatalyst is in the form of a crystalline titanium dioxide core/amorphous titanium dioxide shell obtained by forming an amorphous titanium dioxide layer on the surface of crystalline titanium dioxide necessarily comprising an anatase phase or metal-doped crystalline titanium dioxide.  The coating solution also comprises between 10 and 40 parts by weight of a levelling agent solution and between 5 and 20 parts by weight of a curable binder in the form of a solution of an alkoxysilane-based compound constituted by an alcohol 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Substitute polyamide for coating with a hard coat.  Here Ok discloses the lenses of aryl-diglycol-carbonate, a polycarbonate resin, a PMMA (polymethyl methacrylate gum), a polyurethane, an ADC (aryl-diglycol-carbonate), adiallylisophthalate (DAP)-based resin, a polyamide, and thiourethane based resins for hard coat lenses for the purpose of having alkoxysilane coating which can form silsesquioxanes for scratch resistance or hardness and Nakayama or Engardio disclose polycarbonate or thiourethane resin lenses for the former or polycarbonate lenses for the latter for the purpose of hard coating with polysilsesquioxanes.  Given this similarity of purpose the polyamide lenses of Ok can be substitutes for the polycarbonate or other lenses of Nakayama or Engardio for the hard coating with of polysilsesquioxane of Nakayama or Engardio.       
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama or Engardio a plastic lens with a substrate like polycarbonate and hard coat and vapor deposition coated film as afore-described, where from Ok polyamide 
However Nakayama or Engardio both as modified do not expressly disclose the polyamide is an alicyclic polyamine or specifics of the polysilsesquioxane: (2) presence of an alicyclic epoxy group, (3) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (1) and by Formula (4), (c) the number average molecular weight and (d) the molecular weight dispersity.    
Yamasaki is directed as is Nakayama or Engardio as modified to lenses with refractive indices in the range of 1.5 to 1.550 such as for PMMA or polycarbonate or allyl diglycol carbonate polymers (ADC), polyamide, Nylon 6,6 (1.53) as evidenced in Table 1 of Lee or at 1.40 to 1.58 from Nakayama as disclosed in the abstract and ¶s 0001 0007-0008, 0011-0013, 0034 as a crosslinked transparent polyamide resin molded body for producing optical lenses made of a resin is obtained by molding the transparent polyamide resin composition including a transparent polyamide resin which is a copolymer of an 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama or Engardio as modified a plastic lens with a substrate like polyamide with a vapor deposited polysilsesquioxane hard coated film, as afore-described, where from Yamasaki the polyamide is an alicyclic polyamide with a refractive index from 1.50-1.55 motivated to suppress heat deformation and warpage of the lens to have the polysilsesquioxane hard coated alicyclic polyamide lens as for pending claims 1-12 and 16-20.  The combination of Yamasaki with Nakayama or Engardio as modified for one skilled in the art has a reasonable expectation of 
However Nakayama or Engardio both as modified do not expressly disclose specifics of the polysilsesquioxane: (1) presence of an alicyclic epoxy group, (2) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (1) and by Formula (4), (c) the number average molecular weight and (d) the molecular weight dispersity.   
Kuwana discloses polysilsesquioxanes/curable compositions (see claims 21-31), including the parameters with more limited value ranges: (a) the molar ratio of the constituent unit represented by Formulae (I) and (II) is from 5-18, (b) the proportion of the constituent unit represented by Formula (1) and by Formula (4) is 55-100%, (c) the number average molecular weight is 1000-3000 and (d) the molecular weight dispersity ranges from 1-3. See ¶s 0035-0178, 0192-0225 for formula 1, Chem 10, with 1a, Chem 13 {reading on Claim 4}, and 1d, chem 16, with R1 for alicyclic epoxy group T unit, which also reads on formula (I) of the pending claims when Ra is an alicyclic epoxy group.  Also formula 2, Chem 17, of Kuwana meets formula (I) of the pending claims.  Also formula 4, chem 21, with R1 as an alicyclic epoxy of Kuwana meets formula (4) of the pending claims, and formula (5), Chem 22, of Kuwana meets formula (II) of the pending claims.  
Kuwana further discloses that the curable polysilsesquioxane hard coating compositions are suitable for coating optical devices (see ¶ [0178]).  a "hard coat layer formed on at least one surface of a plastic base material, the hard coat Claims 18-19.  From ¶ 0071 the total proportion (total amount) of the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (4) is 55' to 100% by mole which matches that of the pending claims.  From ¶s 0074-0075 the number average molecular weight (Mn) of the polyorganosilsesquioxane is in the range of 1,000 to 3000 and the molecular-weight dispersity (Mw/Mn), also known as polydispersity index (PDI) is in the 
Regarding Claim 2 Kuwana discloses at ¶s 0044 and 0051 that the polyorganosilsesquioxane may further include one type of the constitutional unit represented by Formula (1) alone or may include two or more different constitutional units represented by Formula (1) {reading on claim 2 when R2 is a an epoxy substituted alkyl group like (1b) or (1c) of Kuwana.  Also the polyorganosilsesquioxane may include other than the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2), at least one siloxane constitutional unit selected from the group consisting of 3/2) excluding the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2).  Also Kuwana indicates that "the polyorganosilsesquioxane further contains a constituent unit represented by formula (2)"; "the R2 is a substituted or unsubstituted aryl group"; "the alicyclic epoxy group is a group represented by formula (la), or a group represented by formula (lb)".  
For Claim 3 Kuwana discloses at ¶ 0047 that in Formula (2), R2 is selected from a substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted alkenyl group. Non-limiting examples of the aryl group include phenyl. 
For Claims 5-9 Kuwana discloses "the curable composition further contains a curing catalyst"; "the curing catalyst is a photocationic polymerization initiator"; at ¶ 0107, "the curing catalyst is a thermal cationic polymerization initiator", ¶ 0112; "the curable composition further contains a vinyl ether compound" ¶ 0126; and "the curable composition further contains a vinyl ether compound having a hydroxyl group in the molecule", 0140. 
For claims 10 and 16-17, Engardio discloses at ¶s 0001 and 0005 that the scratch-resistant coatings are for plastic articles, such as ophthalmic spectacle lenses { reading on Claims 16-17
For claims 11-12, Nakayama, claim 15 and ¶ 0134 and Engardio ¶s 0001, 0006, 0009 and abstract also indicate that "the vapor deposited coating film is a reflection preventing film"; and "the vapor deposited coating film is a laminate of a plurality of inorganic layers."  
Regarding the invention as in claims 16-17, Nakayama also indicates that the plastic lens "is a lens for eyeglasses", and describes "eyeglasses having a plastic lens."  Engardio discloses at ¶s 0001 and 0005 that the scratch-resistant coatings are for plastic articles, such as ophthalmic spectacle lenses.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama or Engardio as modified a plastic lens with an alicyclic polyamide substrate and polysilsesquioxane hard coat and vapor deposition coated film, as afore-described with vapor deposition of Nakayama or Engardio as modified, where from Kuwana the hard coat has polyorganosilsesquioxane with presence the of an alicyclic epoxy group and (ii) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (1) and by Formula (4), (c) the number average molecular weight and (d) the molecular weight dispersity, as afore-described, is the hard coat with vapor deposition of Nakayama or Engardio as modified motivated to have a hard coat of polyorganosilsesquioxane that when cured, gives a cured product that offers high surface hardness and good heat resistance, is highly flexible, has excellent processability, and offers .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama or Engardio with either of these in view of Ok further in view of Yamasaki evidenced by Lee and further in view of  Kuwana and further in view of JP2009042351.  
For JP2009042351 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Suzuki”.   
For Claim 14 Nakayama or Engardio with either of these in view of Ok further in view of Yamasaki and further in view of Kuwana is applied as to Claim 1, however Nakayama as modified or Engardio as modified does not expressly disclose a polarizing lens.  
Suzuki discloses in the abstract an optical film having high pencil hardness for a polarizing plate and a display device using the film.  The optical film having at least a hard coat layer as a functional layer on a film base is characterized in that at least one layer in the functional layer contains a cage silsesquioxane.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama or Engardio as modified a plastic lens with an alicyclic polyamide substrate and polysilsesquioxane hard coat and vapor deposition coated film as afore-described for Claim 1, where from Suzuki the optical device with the hard coat of a silsesquioxane as in Nakayama as modified or Engardio as modified has a polarizing lens of Suzuki which from Suzuki is used with hard coats of silsesquioxane motivated to have a polarizing lens with a hard coat of polyorganosilsesquioxane that when cured, gives a cured product that in addition to the high pencil hardness offers high surface hardness and good heat resistance, is highly flexible, has excellent processability, and offers excellent adhesiveness and adhesion to an adherend for optical devices as for Claim 14.  The combination of Suzuki with Nakayama or Engardio as modified has a reasonable expectation of success because Suzuki like Nakayama or Engardio as modified has a hard coat layer for optical devices as for polarizers from Suzuki and from Nakayama or Engardio for lenses.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama or Engardio with either of these in view of Ok further in view of Yamasaki evidenced by Lee and further in view of Kuwana and further in view of Suzuki and further in view of US20060066947, Henry (hereafter referred to as “Henry”).  
For Claim 15 Nakayama or Engardio with either of these in view of Ok further in view of Yamasaki and further in view of Kuwana is applied as to Claim 1 and further in view of Suzuki as applied to Claim 14, however Nakayama as modified as modified or Engardio as modified does not expressly disclose a polarizing lens with a protective film laminated onto at least one surface where the protective film contains polyamide-based resin.  
Henry discloses in the abstract and ¶s 0001 and 0050 and in its claims 7 and 9-10 a polarizing, transparent optical product, the structure of which comprises a basic transparent substrate of an inorganic or organic material and, on at least one part of the external surface of said basic substrate, a polarizing coating.  Said polarizing coating is fixed, in a stable manner, to said substrate and has a stratified structure which includes: a polymer layer, which is fixed to the external surface of said substrate, directly or via a coupling under-layer; a film of colorant(s) having polarizing properties, on said polymer layer; and a protective layer on said film of colorant(s) useful, for example, in the manufacture of polarizing ophthalmic lenses.  Said polymer is based on a polymer of polyamide and said protective layer consists of a multi-layer comprising: on the film of colorant(s), a cross-linked first layer which is based on at least one compound selected from γ-aminopropyltrimethoxysilane and γ-aminopropyltriethoxysilane; on said first layer, a second, cross-linked layer which is based on an epoxyalkyltrialkoxysilane; on said second layer, a third layer which forms a barrier against moisture.  The film is protected by a protective layer encapsulated between the substrate, more specifically the polymer layer 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama as modified or Engardio as modified a plastic lens with an alicyclic polyamide substrate and polysilsesquioxane hard coat and vapor deposition coated film with silsesquioxane hard coat with a polarizing lens as afore-described for Claims 1 and 14, where from Henry the polarizing lens has a multilayered stratified structure with a protective layer laminated on the polarizing film with the protective layer having polyamide-based resin motivated to protect the polarizing film against moisture as for Claim 15.  Furthermore the combination of Henry with Nakayama or Engardio as modified has a reasonable expectation of success because protection can be provided by Henry for the polarizing lens of Nakayama or Engardio as modified.  
Response to Arguments
Applicant’s arguments filed 10/28/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  In regards to Applicants arguments against the rejections under 35 U.S.C. 103 with the combination of Nakayama with Kuwana references such arguments have been considered but are unpersuasive.  
Applicants assert that the Nakayama reference discloses thiourethanes used in the examples with a refractive index of about 1.6 to 1.67 allows for not needing to increase the center thickness, edge thickness and curvature of the lens in order to obtain optical characteristics equivalent to those of a glass lens.  Applicants contend an alicyclic polyamide-based resin used in the present invention has a relatively low reflective index (typically less than 1.6) from WO2015/129100.  Applicants submit that Kuwana in discloses polyamide as one of numerous exemplified plastic materials not even used in the examples which would be looked at by one skilled in the art so that one skilled in the art would not combine alicyclic polyamide resin of low refractive index (“Rf”) in Nakayama that has a high Rf lens material.    
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Applicants have not offered any case law showing that a ("POSA") certainly looking at preferred embodiments and the inventive examples of such a reference negates the broad teaching of the reference.  The broad teaching of Nakayama from Claim 13, where claims certainly would be reviewed by a POSA for metes and bounds of the scope of the invention, discloses a molded article comprising a cured film, wherein the 
Also Applicants argument that disclosure by Kuwana of numerous exemplified plastic materials including polyamide, not used in the examples, somehow nullifies the broad teaching of Kuwana of polyamide as a workable substrate for the hard coating of Kuwana is not supported by any case law as modifying the Merck & Co. v. Biocraft Laboratories,  In re Lamberti, and KSR cases.  Also the polyamide as an equivalent substrate to thiourethane disclosed in Nakayama for coatings of alkoxysilanes forming silsesquioxanes from the Ok reference supports the polyamide as a substrate lens material for the hard coating of Kuwana.   
Regarding Applicants argument that an alicyclic polyamide-based resin having a low reflective is not described in Nakayama and Kuwana, and is not suitable for the purpose(s) of Nakayama and Kuwana, the broad teachings of Nakayama and Kuwana now further supported by the teachings of the Ok reference and Yamasaki show the alicyclic polyamide is suitable from the broad purpose of Nakayama and Kuwana.  
Applicants’ argument that Engardio has an in-mold coating process does not explain how such a process impacts on the vapor deposition taught by the Engardio reference.   
CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787